Title: To George Washington from Henry Knox, 22 February 1787
From: Knox, Henry
To: Washington, George

 

My dear Sir
New York 22 February 1787.

The storm in Massachusetts is subsiding for the present. But what effects the disfranchisement of a great body of people will create is not easy to say. a numerous body of high spirited men, conceiving themselves oppressed by the government composed of their equals, will reguard the oppression more than the causes which gave birth to it—They will be probably plotting perpetually, to releive themselves from burdens, which they will think intolerable. This will manifest itself variously, and perhaps in some cases in open hostility—Although the insurgents are fled, and dispersed, yet the government conceives itself unsafe without a force. accordingly 1500 men, are raised for five months. This force is to be posted by detachments throughout the disafected Counties—Neither discipline or prudence, will restrain the troops to such conduct, as to avoid offence—The people will think themselves curbed and tyrannized over. The troops will consider the least symptom of discontent, as a step to open hostility—one or the other must be masters—The operation will require force, and hence probably springs a standing army, for the support of government—my conjectures may be erroneous, but it is not impossible but something like this will result from the commotions of Massachusetts.
Congress will probably adopt the idea of a convention for the revision of the Confederation to assemble in May at Philadelphia—This will take away the objections against the legality of the proposed convention. and meet the ideas of the eastern States—I hope it will be effected in Congress & a general attendance of the states be the consequence—I am my dear Sir Your truly respectful and affectionate

H. Knox

